         Case 3:16-bk-04578-JAF         Doc 111     Filed 08/06/20     Page 1 of 2




                  THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION
IN RE:
                                                   CASE NO.: 3:16-bk-04578-CJJ
LINDSAY N FARIS and                                Chapter 13
RENEE MICHELE FARIS
                        Debtors     /              Estimated Time if a hearing is required:
                                                   10 Minutes




                  TRUSTEE’S NOTICE OF FINAL CURE PAYMENT



   COMES NOW, DOUGLAS W. NEWAY, CHAPTER 13 TRUSTEE, pursuant to

Bankruptcy Rule 3002.1(f) who hereby gives notice that the above referenced Debtors

have completed the Confirmed Chapter 13 Bankruptcy Plan by making all required

payments. Accordingly, the Debtors have paid in full the amount required to cure any

default on Claim 12 of U S Bank Trust National Association. This creditor shall forever

be barred from seeking to collect any indebtedness stemming from the course of the

bankruptcy proceeding, including, but not limited to: late penalties or fees, post petition

attorney fees and costs of collection not approved by the Court, and miscalculated

interest due to misapplication of payments as those payments were received from the

Trustee.

   The holder of the claim is obligated to file and serve a response to this Notice

pursuant to F.R.B.P. Rule 3002.1(g) within 21 days of the service of this Notice.
        Case 3:16-bk-04578-JAF         Doc 111     Filed 08/06/20     Page 2 of 2




   WHEREFORE the Trustee hereby gives notice of the completion of the Confirmed

Chapter 13 plan and notice that the account due and owing to U S Bank Trust National

Association is deemed current under the terms of the confirmed plan with no further

Order being needed unless a timely objection is filed.




                                                  /s/ Douglas W. Neway
                                                  DOUGLAS W. NEWAY, Trustee
                                                  Florida Bar No. 709948
                                                  Post Office Box 4308
                                                  Jacksonville, Florida 32201-4308
                                                  Phone: (904) 358-6465
                                                  Fax: (904) 634-0038


                            CERTIFICATE OF SERVICE

        I HEREBY certify that a true and correct copy of the foregoing was served by
electronic transmission, facsimilie transmission, and/or U. S. Mail on this 6th day of
August, 2020 to the following:


Bryan K Mickler Esquire, Law Offices Of Mickler & Mickler, 5452 Arlington Expressway
Jacksonville, FL 32211
Lindsay N Faris and Renee Michele Faris, 3777 Woodbriar Drive, Orange Park, FL 32073
U S Bank Trust National Association, C/O Sn Servicing Corporation, 323 5Th St Eureka, CA
95501
Us Bank, C/O Sn Servicing, 323 5Th St, Eureka, Ca 95501



                                                      /s/ Douglas W. Neway
